Citation Nr: 0428898	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  99-16 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a compensable evaluation for trochanteric 
bursitis of right hip for the period prior to June 15, 1999.

2.  Entitlement to an increased rating for trochanteric 
bursitis of right hip, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for chronic low back 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel
INTRODUCTION

The veteran had active service from October 1977 to October 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

Review of the record reveals that the claims for increased 
ratings at issue were initiated in 1997.  In pertinent part, 
after denial of a compensable rating for right hip pathology, 
a notice of disagreement was filed.  Subsequently a 10 
percent rating was assigned after private evidence dated June 
15, 1999, showing arthritis was received.  In view of the 
original notice of disagreement date, the claim for a 
compensable rating prior to that time remains open.  As such, 
the issues on appeal are now as listed on the title page.

In her June 1999 substantive appeal, the veteran requested a 
Travel Board Hearing.  In a letter dated in February 2004, 
the RO informed the veteran that her hearing was scheduled 
for March 17, 2004.  There is no record of the letter having 
been returned as undelivered.  The veteran failed to appear 
for the hearing.  The case is being processed as if no 
hearing was requested.

The appeal is REMANDED to the RO via the Appeals Management 
Center  in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The June 1998 rating decision denied the veteran's claim for 
an increase.  The January 2004 rating decision granted a 
compensable evaluation of 10 percent for the trochanteric 
bursitis of right hip, effective June 15, 1999.  This was the 
date of a private record received which showed arthritic 
changes in the right hip.  The only examination of record was 
conducted in March 1998.  The Board notes the veteran's 
representative's assertion that, in all likelihood, that 
examination no longer represents the current state of the 
veteran's disabilities and agrees with it.  The Board further 
notes that the January 2004 supplemental statement of the 
case (SSOC) reflects no recent treatment records as having 
been added to the case file.  Thus, an examination is 
indicated to determine the current extent and severity of the 
veteran's disabilities.  38 C.F.R. § 3.159(c)(4) (2004).

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for her right hip 
and low back disorders since 1998.  After 
securing the necessary release, the RO 
should obtain these records and associate 
them with the case file.  If treatment 
has been at the VA the appellant should 
provide information concerning dates and 
locations of treatment as needed.  RO 
should, of course, obtain any VA records 
to which reference is made, to the extent 
not on file.

2.  After the above is complete, and 
regardless of whether additional 
treatment records are added to the case 
file, the RO should arrange for an 
appropriate examination to determine the 
nature and extent of the veteran's right 
hip and low back disorders.  The claims 
file and any records obtained must be 
made available to the examiner for review 
prior to the examination.  The examiner 
should also render specific findings as 
to whether, during the examination, there 
is objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
disabilities being evaluated.  In 
addition, the examiner should indicate 
whether, and to what extent, the veteran 
experiences functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups.  To the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion.  If 
the examiner is unable to answer, with a 
reasonable degree of certainty, any 
question posed herein, he or she should 
so indicate.  The report of the 
examinations should reconcile the 
veteran's subjective complaints of pain 
with the objective findings on 
examination.  

3.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the last SSOC in light of 
all the other evidence of record.  To 
the extent that any benefit sought on 
appeal remains denied, issue the veteran 
a SSOC and, if all is in order, return 
the case to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



